DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "nominal firing order" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “nominal firing order” is interpreted so that spatially- adjacent light-emitter devices within a given group are temporally-adjacent to one another in firing order.
Claim 5 recites “nominal firing order” in line 1. It is unclear how describing “nominal firing order” adds a further limitation to the system claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 6, 10 – 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US 11269063 B1) hereinafter Riley in view of Donovan (US 20180259623 A1).
Riley: Fig. 2A: the LIDAR system 100a):
a plurality of light-emitter devices (Riley: TLD array 122a)
a controller, wherein the controller carries out operations, the operations comprising (Riley does not specifically teach a controller, but it is implied that such a device exists since in paragraph 17, the TLD array 122a is described to emit pulse in a specific order, showing that there is a device controlling the emission of light): 
causing each of the plurality of light-emitter devices to emit an impulse (Riley: Paragraph 17 shows that each of TLD 104 emits a pulse), wherein
the impulse comprises at least one light pulse, wherein the plurality of the impulses is emitted from the plurality of light-emitter devices based on a firing order (Riley: Paragraph 17 describes that pulse from each TLD is emitted sequentially in which each TLD in a row is emitted sequentially in which after each row, the next row of TLD emits light in the same manner)
between temporally-adjacent impulses emitted from a given light- emitter device, an impulse from every other light-emitter device is timed to occur (Riley: Paragraph 17 describes that before a TLD emits light for the second time, all other TLD emits light as well).
Riley does not teach that the plurality of light-emitter devices are partitioned into a plurality of groups, wherein
each light-emitter device is associated with a given group of the plurality of groups, wherein 
each group comprises light-emitter devices disposed within a respective contiguous region
Donovan, however, teaches that the plurality of light-emitter devices are partitioned into a plurality of groups (Donovan: Fig. 4C shows that individual VCSELs are grouped in columns), wherein
each light-emitter device is associated with a given group of the plurality of groups (Donovan: Fig. 4C shows that each VCSELs are part of a column), wherein 
each group comprises light-emitter devices disposed within a respective contiguous region (Donovan: Fig. 4C shows that each column is contiguous)
The combination of Riley and Donovan does not specifically teach that between temporally-adjacent impulses emitted from light-emitter devices in a given group, an impulse from a light-emitter device in at least one other group is timed to occur, but Donovan has shown that group of TLD with multiple rows and 1 column is possible, showing that with consecutive 
The combination of Riley and Donovan does not specifically teach that between temporally-adjacent impulses emitted from a given light- emitter device, an impulse from every other light-emitter device in the same group is timed to occur, but since as described in Riley paragraph 17, all TLD emits light before the same TLD emits pulse again, showing that in a given group of light-emitter devices, each light-emitter device needs to emit light before a light-emitter device emits light again.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add metal contact pads from Donovan so that the laser diodes may be grouped into columns while retaining the ability to select individual VCSEL. One of ordinary skill in the art would have been motivated to teach that the plurality of light-emitter devices are partitioned into a plurality of groups so that with each group, plurality of light emitter devices may be categorized based on their emission characteristics, making the management of which light emitter device to emit light more intuitive. Furthermore, One of ordinary skill in the art would have been motivated to teach that each light-emitter device is associated with a given group of the plurality of groups so that each light-emitter device is described relative to other light-emitter devices, distinguishing its functionality. Furthermore, One of ordinary skill in the art would have been motivated to teach each group comprises light-emitter devices disposed within a respective contiguous region so that when the light-emitter devices within a group needs to be wired together, complexity of the circuit decreases. 

Regarding claim 3, the combination of Riley and Donovan teaches the system of claim 1 (In regards to the rejection made for claim 1).
Riley fails to teach that each group of the plurality of groups comprises a plurality of spatially-adjacent light-emitter devices within the respective contiguous region.
Donovan, however, teaches that each group of the plurality of groups comprises a plurality of spatially-adjacent light-emitter devices within the respective contiguous region (Donovan: Each column as shown in Fig. 4C is both continuous and is formed of multiple VCSELs).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to form groups of laser diodes from Riley in which each group is in one column as shown in Donovan. One of ordinary skill in the art would have been motivated to teach that each group of the plurality of groups comprises a plurality of spatially-adjacent light-emitter devices within the respective contiguous region so that the circuit complexity decreases when the laser diodes within a group needs to be connected and so that by forming a group with plurality of laser diodes instead of one, difficulty of addressing multiple light emitter diodes simultaneously decreases.

Regarding claim 4, the combination of Riley and Donovan teaches the system of claim 3 (In regards to the rejection made for claim 3), wherein the firing order comprises at least one out-Riley: Paragraph 17 shows that with each emission, the column number changes, showing that the group for the light-emitter device is changing as well, showing that light-emitter devices within a given group which are also spatially adjacent is not temporally-adjacent to one another in the emission sequence).  

Regarding claim 5, the combination of Riley and Donovan teaches the system of claim 4 (In regards to the rejection made for claim 4), wherein the nominal firing order is configured such that spatially- adjacent light-emitter devices within a given group are temporally-adjacent to one another in firing order (Riley: Paragraph 17 shows that with each emission, the column number changes, showing that the group for the light-emitter device is changing as well, showing that light-emitter devices within a given group which are also spatially adjacent is not temporally-adjacent to one another in the emission sequence).  

Regarding claim 6, the combination of Riley and Donovan teaches the system of claim 4 (In regards to the rejection made for claim 4), wherein the firing order repeats after all of the light-emitter devices of the plurality of light-emitter devices have emitted impulses (Riley: Paragraph 17 shows that the emission sequence repeats after all TLD emits light).  

Regarding claim 10, the combination of Riley and Donovan teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein between temporally-adjacent impulses emitted from light-emitter devices in a given group, an impulse from a light-emitter device in every other group is timed to occur (Riley: Paragraph 17 shows that between pulses of a TLD, all other TLD emits light as well, showing that other groups of light-emitter devices must emit light as well.).  

Regarding claim 11, Riley teaches A system comprising (Riley: Fig. 2A: the LIDAR system 100a): a plurality of light-emitter devices (Riley: TLD array 122a)
a controller (Riley does not specifically teach a controller, but it is implied that such a device exists since in paragraph 17, the TLD array 122a is described to emit pulse in a specific order, showing that there is a device controlling the emission of light), wherein the controller carries out operations, the operations comprising: 
causing each of the plurality of light-emitter devices to emit an impulse (Riley: Paragraph 17 shows that each of TLD 104 emits a pulse), wherein 
the impulse comprises at least one light pulse, wherein the plurality of the impulses is emitted from the plurality of light-emitter devices based on a firing order (Riley: Paragraph 17 describes that pulse from each TLD is emitted sequentially in which each TLD in a row is emitted sequentially in which after each row, the next row of TLD emits light in the same manner), wherein 
between temporally-adjacent impulses emitted from a given light- emitter device, an impulse from every other light-emitter device is timed to occur (Riley: Paragraph 17 describes that before a TLD emits light for the second time, all other TLD emits light as well).
Riley does not teach that the plurality of light-emitter devices are partitioned into a plurality of groups, wherein
each light-emitter device is associated with a given group of the plurality of groups, wherein 
each group comprises light-emitter devices disposed within a respective contiguous region
Donovan, however, teaches that the plurality of light-emitter devices are partitioned into a plurality of groups (Donovan: Fig. 4C shows that individual VCSELs are grouped in columns), wherein
each light-emitter device is associated with a given group of the plurality of groups (Donovan: Fig. 4C shows that each VCSELs are part of a column), wherein 
each group comprises light-emitter devices disposed within a respective contiguous region (Donovan: Fig. 4C shows that each column is contiguous)
The combination of Riley and Donovan does not specifically teach that between temporally-adjacent impulses emitted from light-emitter devices in a given group, an impulse from a light-emitter device in at least one other group is timed to occur, but Donovan has shown that group of TLD with multiple rows and 1 column is possible, showing that with consecutive pulses, a different group of TLD would emit light since with each pulse, the TLD that emits the next pulse is on a different column.
The combination of Riley and Donovan does not specifically teach that between temporally-adjacent impulses emitted from a given light- emitter device, an impulse from at least one other light-emitter device in the same group is timed to occur, but since as described in Riley paragraph 17, all TLD emits light before the same TLD emits pulse again, showing that in a given group of light-emitter devices, each light-emitter device needs to emit light before a light-emitter device emits light again.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add metal contact pads from Donovan so that the laser diodes may be grouped into columns while retaining the ability to select individual VCSEL. One of ordinary skill in the art would have been motivated to teach that the plurality of light-emitter devices are partitioned into a plurality of groups so that with each group, plurality of light emitter devices may be categorized based on their emission characteristics, making the management of 

Regarding claim 12, the combination of Riley and Donovan teaches the system of claim 12 (In regards to the rejection made for claim 12), wherein between temporally-adjacent impulses emitted from light-emitter devices in a given group, an impulse from a light-emitter device in every other group is timed to occur (Riley: Paragraph 17 describes that before a TLD emits light for the second time, all other TLD emits light as well, showing that all other groups of light emitter devices must emit light as well before a TLD emits light again).

Regarding claim 13, Riley teaches A method comprising (Riley: Fig. 2A: the LIDAR system 100a and its method of emitting light described in paragraph 17):
causing each of the plurality of light-emitter devices to emit an impulse (Riley: Paragraph 17 shows that each of TLD 104 emits a pulse), wherein 
the impulse comprises at least one light pulse, wherein the plurality of the impulses is emitted from the plurality of light-emitter devices based on a firing order (Riley: Paragraph 17 describes that pulse from each TLD is emitted sequentially in which each TLD in a row is emitted sequentially in which after each row, the next row of TLD emits light in the same manner), wherein 
between temporally-adjacent impulses emitted from a given light- emitter device, an impulse from every other light-emitter device is timed to occur (Riley: Paragraph 17 describes that before a TLD emits light for the second time, all other TLD emits light as well).
Riley does not teach that the plurality of light-emitter devices are partitioned into a plurality of groups, wherein
each light-emitter device is associated with a given group of the plurality of groups, wherein 
each group comprises light-emitter devices disposed within a respective contiguous region
Donovan, however, teaches that the plurality of light-emitter devices are partitioned into a plurality of groups (Donovan: Fig. 4C shows that individual VCSELs are grouped in columns
each light-emitter device is associated with a given group of the plurality of groups (Donovan: Fig. 4C shows that each VCSELs are part of a column), wherein 
each group comprises light-emitter devices disposed within a respective contiguous region (Donovan: Fig. 4C shows that each column is contiguous)
The combination of Riley and Donovan does not specifically teach that between temporally-adjacent impulses emitted from light-emitter devices in a given group, an impulse from a light-emitter device in at least one other group is timed to occur, but Donovan has shown that group of TLD with multiple rows and 1 column is possible, showing that with consecutive pulses, a different group of TLD would emit light since with each pulse, the TLD that emits the next pulse is on a different column.
The combination of Riley and Donovan does not specifically teach that between temporally-adjacent impulses emitted from a given light- emitter device, an impulse from at least one other light-emitter device in the same group is timed to occur, but since as described in Riley paragraph 17, all TLD emits light before the same TLD emits pulse again, showing that in a given group of light-emitter devices, each light-emitter device needs to emit light before a light-emitter device emits light again.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add metal contact pads from Donovan so that the laser diodes may be grouped into columns while retaining the ability to select individual VCSEL. One of ordinary skill in the art would have been motivated to teach that the plurality of light-emitter devices are partitioned into a plurality of groups so that with each group, plurality of light emitter devices may be categorized based on their emission characteristics, making the management of which light emitter device to emit light more intuitive. Furthermore, One of ordinary skill in the art would have been motivated to teach that each light-emitter device is associated with a given group of the plurality of groups so that each light-emitter device is described relative to other light-emitter devices, distinguishing its functionality. Furthermore, One of ordinary skill in the art would have been motivated to teach each group comprises light-emitter devices disposed within a respective contiguous region so that when the light-emitter devices within a group needs to be wired together, complexity of the circuit decreases. 

Regarding claim 16, the combination of Riley and Donovan teaches the method of claim 13 (In regards to the rejection made for claim 13), wherein the firing order comprises at least one out-of-order permutation, wherein the at least one out-of-order permutation comprises a next-to-be-fired light- emitter device that is not adjacent to a last-fired light-emitter device as set forth in a nominal firing order, wherein the nominal firing order is configured such that spatially-adjacent light- emitter devices within a given group are temporally-adjacent to one another in firing order (Riley: Paragraph 17 shows that with each emission, the column number changes, showing that the group for the light-emitter device is changing as well, showing that light-emitter devices within a given group which are also spatially adjacent is not temporally-adjacent to one another in the emission sequence).  

Regarding claim 17, the combination of Riley and Donovan teaches the method of claim 13 (In regards to the rejection made for claim 13), further comprising repeating the firing order after all of the light-emitter devices of the plurality of light-emitter devices have emitted impulses (Riley: Paragraph 17 shows that the emission sequence repeats after all TLD emits light).  

Regarding claim 19, the combination of Riley and Donovan teaches the method of claim 13 (In regards to the rejection made for claim 13), wherein between temporally-adjacent impulses emitted from light-emitter devices in a given group, an impulse from a light-emitter device in every other group is timed to occur (Riley: Paragraph 17 describes that before a TLD emits light for the second time, all other TLD emits light as well).  

Regarding claim 20, the combination of Riley and Donovan teaches the method of claim 13 (In regards to the rejection made for claim 13), wherein between temporally-adjacent impulses emitted from a given light-emitter device, an impulse from every other light-emitter device in the same group is timed to occur (Riley: Paragraph 17 describes that before a TLD emits light for the second time, all other TLD emits light as well).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Donovan and McMichael et al. (US 20180267152 A1) hereinafter McMichael.
Regarding claim 7, the combination of Riley and Donovan teaches the system of claim 1 (In regards to the rejection made for claim 1).
Riley fails to teach that temporally-adjacent impulses are emitted according to a shot dither schedule, wherein the shot dither schedule comprises a plurality of pseudorandom shot dither times.
McMichael, however, teaches that temporally-adjacent impulses are emitted according to a shot dither schedule, wherein the shot dither schedule comprises a plurality of pseudorandom shot dither times (McMichael: Paragraph 0148 shows that the interval between pulses may be determined randomly).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the interval between pulses as described in McMichael for the combination of Riley and Donovan. One of ordinary skill in the art would have been motivated to teach that temporally-adjacent impulses are emitted according to a shot dither schedule, wherein the shot dither schedule comprises a plurality of pseudorandom shot dither times so that as described in McMichael’s paragraph 0091, there is less cross-correlation. 


Riley fails to teach that the shot dither schedule repeats after all of the light- emitter devices of the plurality of light-emitter devices have emitted impulses.
McMichael, however, teaches that the shot dither schedule repeats after all of the light- emitter devices of the plurality of light-emitter devices have emitted impulses (McMichael: Paragraph 0148 shows that the selected interval between the pulses may be permanent, showing that the interval between the pulse repeats every cycle of light emission).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the interval between pulses as described in McMichael for the combination of Riley and Donovan so that the interval between the pulses repeat. One of ordinary skill in the art would have been motivated to teach that the shot dither schedule repeats after all of the light- emitter devices of the plurality of light-emitter devices have emitted impulses so that time efficiency is increased by not having to recalculate the interval time between the pulses.

Claim 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Donovan and Smits (US 20190120967 A1).
Regarding claim 9, the combination of Riley and Donovan teaches the system of claim 1 (In regards to the rejection made for claim 1), further comprising a receiver unit (Riley: Fig. 1: Photodiode receiver 106).
Riley fails to teach that the operations further comprise: after causing a given light-emitter device to emit an impulse, enabling the receiver unit to detect reflected light during a listening period 
Smits, however, teaches that the operations further comprise: after causing a given light-emitter device to emit an impulse, enabling the receiver unit to detect reflected light during a listening period (Smits: Paragraph 0128 shows that the camera is turned on only when the light is emitted and reflected).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the camera controlling method from Smits to the combination of Riley and Donovan. One of ordinary skill in the art would have been motivated to teach that after causing a given light-emitter device to emit an impulse, enabling the receiver unit to detect reflected light during a listening period so that the receiver unit does not need to be turned on the entire time, which increases the energy efficiency.

Regarding claim 14, the combination of Riley and Donovan teaches the method of claim 13 (In regards to the rejection made for claim 13), wherein each light-emitter device of the plurality of light- emitter devices is coupled to a corresponding pulser circuit of a plurality of pulser circuits, wherein causing each light-emitter device to emit a plurality of impulses comprises causing the corresponding pulser circuit to provide one or more current or voltage Riley does not specifically teach a pulse circuit, but paragraph 17 describes that the light emission of the TLD are controlled, so it is expected that a circuit for turning the laser diodes on exists).
Riley fails to teach enabling a receiver unit to detect reflected light during a listening period after the light is emitted.  
Smits, however, teaches enabling a receiver unit to detect reflected light during a listening period after the light is emitted (Smits: Paragraph 0128 shows that the camera is turned on only when the light is emitted and reflected).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the camera controlling method from Smits to the combination of Riley and Donovan. One of ordinary skill in the art would have been motivated to teach that after causing a given light-emitter device to emit an impulse, enabling the receiver unit to detect reflected light during a listening period so that the receiver unit does not need to be turned on the entire time, which increases the energy efficiency.

Allowable Subject Matter
Claims 2, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 would be allowable for disclosing a system, wherein the plurality of impulses is emitted among the plurality of groups based on a predetermined group order, wherein the predetermined group order is configured so as to temporally separate light pulses emitted by spatially adjacent groups.
Riley teaches emitting pulses with a specific sequence (As described in the rejection for claim 1), but does not teach spatially separating the pulses.
Donovan teaches a way of grouping laser diodes (As described in the rejection for claim 1), but does not teach a sequence of light emission.
Claim 15 would be allowable for disclosing a method, wherein the plurality of groups includes a 3x2 array of groups, and wherein the predetermined group order is configured so as to temporally separate spatially adjacent shots.  
Riley teaches emitting pulses with a specific sequence (As described in the rejection for claim 1), but does not teach spatially separating the pulses.
Donovan teaches a way of grouping laser diodes (As described in the rejection for claim 1), but does not teach a sequence of light emission.
Claim 18 would be allowable for disclosing a method, wherein temporally-adjacent impulses are emitted according to a shot dither schedule, wherein the shot dither schedule comprises a plurality of pseudorandom shot dither times, wherein the shot dither schedule comprises predetermined shot dither times between zero and 50 nanoseconds after a previous 
Riley teaches emitting pulses with a specific sequence (As described in the rejection for claim 1), but does not teach the timing between the pulses.
Donovan teaches a way of grouping laser diodes (As described in the rejection for claim 1), but does not teach the timing between the pulses.
McMichael teaches a random interval between pulses (As described in the rejection for claim 7), but does not teach that the interval begins after the receiver is turned on.
Smits teach turning on the camera only when needed (As described in the rejection for claim 9), but does not teach the timing between the pulses.

Prior arts cited but not applied
Pacala et al. (US 20210318434 A1) Teaches that in an emitter array, each emitter can be activated individually

Akatsu et al. (US 20150160341 A1) Teaches a method of driving emitter array

Niclass et al. (US 20180081041 A1) teaches the delay between each emitted light. 

Park et al. (US 20150185325 A1) teaches a sequence of light emission

Nagano et al. (US 20030048819 A1) teaches having 3 rows 2 columns of laser diode chips.

Kim et al. (Independent Biaxial Scanning Light Detection and Ranging System Based on Coded Laser Pulses without Idle Listening Time) teaches the delay between each emitted light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.C./Examiner, Art Unit 3645     

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645